              Case 1:20-cv-04762 Document 1 Filed 06/22/20 Page 1 of 4

                              UNITED STATES DISTRITC COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                             Case No.
   646 11th OWNER, LLC,

                       Plaintiff                                        NOTICE OF REMOVAL

   -against-
                                                                            (ECF Document)
   GREENBERG FARROW ARCHITECTURE,
   INC.,

                       Defendant


TO THE HONORABLE JUDGES OF THE
UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK:

         Petitioner-Defendant, Greenberg Farrow Architecture Inc., (hereinafter "GF") by and

through their attorneys, Bennett, Bricklin & Saltzburg, 50 Broad Street, Suite 1609, New York,

New York, 10004, respectfully shows that:

         1.       GF is a defendant in the above-entitled action commenced by the plaintiff in the

Supreme Court of the State of New York, New York County, Index No. 651998/20. A copy of the

Summons and Complaint are annexed hereto as Exhibit A. These constitute all process, pleadings

and orders of which Petitioner-Defendant has had notice.

         2.       Said action is a suit of a civil nature and the amount involved, exclusive of interest

and costs, exceeds the sum of $75,000.

         3.       The United States District Court has original jurisdiction over the subject matter of

said civil action under 28 U.S.C. Section 1332(a) in that it is an action wherein the amount in

controversy exceeds the sum of $75,000 exclusive of interest and costs and there is complete

diversity of citizenship between the plaintiff and defendant and defendant is not a citizen of the

State of New York:




4852-1448-8256, v. 4
            Case 1:20-cv-04762 Document 1 Filed 06/22/20 Page 2 of 4

                  (a)   Plaintiff 646 11th Owner, LLC

         Plaintiff, 646 11th Owner LLC, is now and was at the time of the commencement of this

action a limited liability corporation of the State of Delaware with its principal place of business

located at 160 Green Tree Drive, Suite 101, City of Dover, County of Kent, State of Delaware, and

was and is a citizen of the State of Delaware.

         The certified public corporate filings of plaintiff 646 11th Owner LLC with the States of

Delaware (Exhibit B) and New York (Exhibit C) do not reflect any member of the limited liability

corporation is a citizen of the State of Georgia.

         Members of plaintiff 646 11th Owner LLC are unknown to this defendant and defendant

makes demand on plaintiff pursuant to Local Rule 81.1 of the Local Rules of the United States

District Court for the Southern and Eastern Districts of New York which provides the following:

                                 Removal of Cases from State Court

                  If the Court's jurisdiction is based upon diversity of citizenship, the
                  Notice of Removal shall set forth (1) in the case of each individual
                  named as a party, that party's residence and domicile and any other
                  state of jurisdiction of which the party is a citizen...(2) in the case of
                  each party that is a...limited liability company...like information for
                  all of its partners and members, as well as the State or other
                  jurisdiction of its formation...(4) in the case of an assigned claim,
                  corresponding information for each of the original owner of claim for
                  which assignee... If such information or designated part is unknown
                  to the removing party, the removing party may so state, and in that
                  case plaintiff, within twenty-one (21) days after removal shall file, in
                  the Office of the Clerk, a statement of the omitted information.
                  [Emphasis added]

                  (b)   Non-Party Assignor SGSB Developers LLC

           To the extent the Complaint alleges at Count I, paragraph 22, “[T]he contract was assigned

to 646 11th Owners, LLC” and plaintiff 646 11th Owners, LLC "satisfied all obligations under the

contract", the non-party assignor SGSB Developers, LLC, it is a corporation of the State of

Delaware with its principal place of business located at 1000 King Street, City of Wilmington,

County of New Castle, State of Delaware and was and is a citizen of the State of Delaware.

                                                      2
4852-1448-8256, v. 4
              Case 1:20-cv-04762 Document 1 Filed 06/22/20 Page 3 of 4

         The certified public corporate filings of non-party assignor SGSB Developers, LLC (Exhibit

D) do not reflect any member to be a citizen of the State of Georgia. Members of the non-party

assignor SBSG Developers LLC are unknown to defendant and defendant herein makes a further

demand under Local Rule 81.1, supra.

              (c) Petitioner - Defendant GF

         Petitioner-Defendant GF is now and was at the time of the commencement of this action a

corporation of the State of Georgia with its principal place of business located at 1430 West

Peachtree Street, City of Atlanta, County of Fulton, State of Georgia and was and is a citizen of

the State of Georgia

              (d) Damages

         Plaintiff has declared in the Complaint its damages are $8,000,000. See Exhibit A-

Complaint attached.

         4.       Said action is one of which the District Court of the United States is given original

jurisdiction.

         5.       This Notice is being filed within 30 days after notice of the Summons and Complaint

to Petitioner-Defendant which took place on May 26, 2020 by receipt of an emailed copy of the

filed Summons and Complaint and the time for filing this Notice under 28 U.S.C. Section 1446 has

not expired. This Notice of Removal is being filed within one (1) year of the filing of plaintiff's

Complaint which took place on May 26, 2020. (See Exhibit B, plaintiff's Complaint.)

         6.       Upon the filing of this Notice, Petitioner-Defendant will give written notice thereof

to Plaintiff's attorney and will file copies of this Notice with the Clerk of the Supreme Court, for

the County of New York, as provided by law.

         7.       There is attached hereto as Exhibit A true and correct copies of all process and

pleadings of which Petitioner-Defendant has had notice in said action.



                                                    3
4852-1448-8256, v. 4
            Case 1:20-cv-04762 Document 1 Filed 06/22/20 Page 4 of 4

         WHEREFORE, Petitioner-Defendant prays that this case be removed from the Supreme

Court of New York, New York County, to this Court and proceed in this Court as an action properly

removed thereto.

DATED: June 22, 2020                        BENNETT, BRICKLIN & SALTZBURG, LLC



                                            BY: _____s/Joseph DeDonato_______________
                                                  JOSEPH DeDONATO, ESQ.
                                                  50 Broad Street, Suite 1609
                                                  New York, New York 10004
                                                  P: (212) 776-4925 / F: (212) 269-2160
                                                  Email: Joseph.DeDonato@bbs-law.com
                                                  Attorney Defendant,
                                                  Greenberg Farrow Architecture, Inc.


TO:

Patrick J. Perrone, Esq.
Loly G. Tor, Esq.
K&L GATES, LLP
One Newark, Center, 10th Floor
Newark, NJ 07102
Phone: (973) 484-4000 / Fax: (973) 848-4001
Email: patrick.perrone@klgates.com; loly.tor@klgates.com
Attorneys for Plaintiff, 646 11th Owner, LLC




                                               4
4852-1448-8256, v. 4
